304 S.W.3d 277 (2010)
STATE of Missouri, Respondent,
v.
Van WILSON, Appellant.
No. ED 92477.
Missouri Court of Appeals, Eastern District, Division Four.
January 19, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 22, 2010.
Application for Transfer Denied March 23, 2010.
Gwenda R. Robinson, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Terrence M. Messonnier, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, Jr., J.

ORDER
PER CURIAM.
Van Wilson (hereinafter, "Defendant") appeals from the trial court's judgment after a jury found him guilty of murder in the first degree, Section 565.020 RSMo (2000), and armed criminal action, Section 571.015 RSMo (2000). The trial court sentenced Defendant to consecutive terms of life imprisonment without the possibility of parole on murder in the first degree, and life imprisonment on armed criminal action. Defendant raises three allegations of error, claiming the trial court failed to allow him to make an offer of proof, prohibited evidence regarding another person's criminal conviction, and admitted a *278 videotaped statement that bolstered a witness' testimony.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).